DETAILED CORRESPONDENCE
Status of Application
Claims 1-16 have been examined in this application. This communication is a Final Rejection in response to the Amendment filed on August 2, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 7 & 13 are objected to because of the following informalities:
Claims 3, 7 & 13 each recite the limitation “as compared to either of the two materials alone”. To improve clarity of the claim with respect to amended parent Claims 1, 5 & 11, respectively, replacement of this limitation with language such as –as compared to a plug with either of the first or second material alone- is suggested. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 3, 6, 7, 12 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 6 & 12 each recite the term “similar”, a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “similar” renders the scope of the claim indefinite as it is unclear as to the characteristics required to be considered “similar”. 
Claims 3, 7 & 13 each recite the limitation “enhanced” integrity. The term “enhanced” is a relative term which renders the claim indefinite. The term “enhanced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “enhanced” renders the scope of the claim indefinite as it is unclear as to the integrity required to be considered “enhanced”. Appropriate correction and/or clarification is required. The claims have been examined as best understood.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (US 2010/0006289), in view of Hansen et al. (US 6,478,088).
With respect to Claim 1, Spencer discloses a method of plug and abandonment (P&A) of a well, wherein said method comprises deploying a cast-in-place P&A plug into a well to be plugged and thereby plugging the well (Spencer: Sections [0003]-[0008] & [0022]-[0024]), said P&A plug comprising two materials, a first material being an expansion metal below a second material (Spencer: Sections [0007], [0008], [0018], [0020] & [0028]).
The reference further teaches employing suitable second materials, including materials such as cement, to form the plug (Spencer: Sections [0018], [0027] & [0028]). The reference, however, fails to explicitly disclose the second material “being an adhesion resin” in combination with the above method steps as instantly claimed.
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Spencer with the aforementioned teachings of Hansen to employ a known suitable alternative to cement/concrete as the second material, such as an adhesive resin, in order to provide an effective plug with higher strength and no shrinkage/cracks/pores etc. (Hansen: Col. 7, Ln. 1-15) and/or to yield predictable results in plugging applications. 
With respect to Claim 4, the combined references of Spencer and Hansen teach the method as provided above with respect to Claim 1. Spencer further discloses wherein said expansion metal is a base of the P&A plug and said second material is above the expansion metal and in physical contact therewith (Spencer: Sections [0007], [0008], [0018], [0020], [0022]-[0024] & [0028]).
With respect to Claim 5, Spencer discloses a method of plug and abandonment (P&A) of a wellbore comprising: deploying a P&A plug that has two materials at said location to be plugged (Spencer: Sections [0003]-[0008]), wherein said deploying comprises: i. placing a first 
The reference further teaches initial steps of abandonment and plugging as well known in the art (Spencer: Sections [0003]-[0005], [0016] & [0018]); teaches that the alloy can be used to seal areas outside the casing by way of perforations/windows in the casing (Spencer: Section [0021]); and also teaches employing suitable second materials, including materials such as cement, to form the material plug (Spencer: Sections [0018], [0027] & [0028]). The reference, however, fails to explicitly disclose “removing part of a wellbore casing at a location to be plugged to form a window to allow annular access”, placing the expansion metal in the wellbore “at bottom of the window”, the second material “being an adhesion resin”, and a “rock-to-rock” seal in combination with the above method steps as instantly claimed.
Hansen teaches methods of plugging and abandonment in subterranean wells with one or more materials therein, wherein initial steps of plugging are taught to include removing part of a wellbore casing at a location to be plugged to form a window to allow annular access, and wherein placement of the plug is at the bottom of the window to form a rock-to-rock seal as presented in the instant specification [0029] (Hansen: Col. 2, Ln. 40 through Col. 3, Ln. 10).
Hansen also teaches resin as a suitable alternative to or in combination with concrete/cement in plugs (Hansen: Col. 1, Ln. 1 through Col. 3, Ln. 10), and wherein the resins are taught to provide an effective plug with higher strength than concrete and no shrinkage/cracks/pores etc. (Hansen: Col. 7, Ln. 1-15); wherein Hansen teaches resins as instantly described and/or claimed; and, as such, the resins are considered “adhesive” as In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Spencer with the aforementioned teachings of Hansen to remove part of a wellbore casing at a location to be plugged to form a window to allow annular access, and place the plug at the bottom of the window to form a rock-to-rock seal as instantly claimed, and to employ a known suitable alternative to cement/concrete, such as an adhesive resin, in order to provide an effective plug with higher strength and no shrinkage/cracks/pores etc. and/or to yield predictable results in plugging applications (Hansen: Col. 1, Ln. 1 through Col. 3, Ln. 10; Col. 7, Ln. 1-15).
With respect to Claim 11, Spencer discloses a method of plug and abandonment (P&A) of a wellbore comprising: deploying a P&A plug that has two materials at said location to be plugged (Spencer: Sections [0003]-[0008]), wherein said deploying comprises: i. placing a first material being an expansion metal at the location; ii. heating and cooling/solidifying said expansion metal, thereby expanding said expansion metal to form a metal seal; iii. adding a second material onto said metal seal; and iv. curing the second material to form a seal (Spencer: Sections [0007], [0008], [0018], [0020], [0022]-[0024] & [0028]).
The reference further teaches initial steps of abandonment and plugging as well known in the art (Spencer: Sections [0003]-[0005], [0016] & [0018]); teaches that the alloy can be used to seal areas outside the casing by way of perforations/windows in the casing (Spencer: Section [0021]); and also teaches employing suitable second materials, including materials such as cement, to form the material plug (Spencer: Sections [0018], [0027] & [0028]). The reference, 
Hansen teaches methods of plugging and abandonment in subterranean wells with one or more materials therein, wherein initial steps of plugging are taught to include removing part of a wellbore casing at a location to be plugged to form a window to allow annular access, and wherein placement of the plug is at the window to form a rock-to-rock seal as presented in the instant specification [0029]) (Hansen: Col. 2, Ln. 40 through Col. 3, Ln. 10).
Hansen also teaches resin as a suitable alternative to or in combination with concrete/cement in plugs (Hansen: Col. 1, Ln. 1 through Col. 3, Ln. 10), and wherein the resins are taught to provide an effective plug with higher strength than concrete and no shrinkage/cracks/pores etc. (Hansen: Col. 7, Ln. 1-15); wherein Hansen teaches resins as instantly described and/or claimed; and, as such, the resins are considered “adhesive” as instantly claimed. “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Spencer with the aforementioned teachings of Hansen to remove part of a wellbore casing at a location to be plugged to form a window to allow annular access, and place the plug at the window to form a rock-to-rock seal as instantly claimed, and to employ a known suitable alternative to cement/concrete, such as an adhesive resin, in order to provide an effective plug with higher strength and no 
With respect to Claims 2, 6 & 12, the combined references of Spencer and Hansen teach the method as provided above with respect to Claims 1, 5 & 11, respectively. The combined teachings set forth above provide for a plug with two materials as instantly claimed. As such, it would appear that properties of the plug would flow naturally from following the suggestion of the prior art, and deploying the same materials as instantly claimed would require less time than deploying a similar two-material plug comprising resin and cement as instantly claimed. “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
To the extent the references fail to teach the time for deploying as instantly claimed, it is also noted that Spencer further teaches selecting the quantity of plug materials based on the desired size of the plug and pressure acting on the plug (Spencer: Sections [0021] & [0023]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to tailor the size of the plug as desired, and thereby the deployment time, based on wellbore & operating conditions in order to effectively plug the desired location and/or in order to yield predictable results in plugging applications.
With respect to Claims 3, 7 & 13, the combined references of Spencer and Hansen teach the method as provided above with respect to Claims 1, 5 & 11, respectively. The combined teachings set forth above provide for a plug with two materials as instantly claimed. As such, it would appear that properties of the plug would flow naturally from following the suggestion of the prior art, and the plug would have enhanced integrity as instantly claimed. “Products of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
It is also noted that Spencer further teaches the benefits of the expansion properties of bismuth in effective plugging (Spencer: Sections [0019] & [0020]); and Hansen teaches the benefits of resins in plugging (Hansen: Col. 7, Ln. 1-15). As such, it would appear that a plug comprising two effective plugging materials would have “enhanced integrity” when compared to either material alone as instantly claimed. To the extent there is any difference between the integrity of the plug as taught by Spencer and Hansen, and the integrity of the plug as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention. 
With respect to Claims 8 & 14, the combined references of Spencer and Hansen teach the method as provided above with respect to Claims 5 & 11, respectively. Spencer discloses an evaluation of the sealing properties of bismuth (Spencer: Sections [0019] & [0020]); and Hansen teaches an evaluation of the sealing properties of resin (Hansen: Col. 7, Ln. 1-15); which appears to read on evaluating a sealability of the plug. Further, evaluating one or both materials of the plug is considered to be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention in order to yield predictable results in plugging applications.
With respect to Claims 9 & 15, the combined references of Spencer and Hansen teach the method as provided above with respect to Claims 5 & 11, respectively. Spencer further discloses “wherein said expansion metal comprises bismuth” (Spencer: Sections [0019] & [0020]).
With respect to Claims 10 & 16, the combined references of Spencer and Hansen teach the method as provided above with respect to Claims 5 & 11, respectively. Hansen further teaches “wherein said adhesion resin is a thermosetting resin, a vulcanizable rubber or combinations thereof” (Hansen: Col. 7, Ln. 1-15).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 6, 7, 12 & 13 of U.S. Patent No. 10,316,612 (‘612 hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application overlap in scope with those of ‘612 and do not contain any additional limitations that .
Response to Arguments
Applicant's remarks and/or amendments regarding the claim objections and the 35 USC § 112 rejections persuasively address the objections and rejections in-part. Portions of these objections and rejections that are not addressed are maintained as set forth above, with updates to address the amendments. 
Applicant’s arguments with respect to the rejection(s) of Claims 1-16 under 103 as being unpatentable over Spencer and Hansen, alone or in combination, have been fully considered but they are not persuasive. Applicant asserts that (1) Spencer teaches a cast-in-place plug inside the casing; teaches the alloy on top of a cement plug; and does not mention cutting the casing, rock-to-rock seals and resin; and (2) Hansen teaches a resin plug that preferably sits on a packer, and does not teach a two-material plug. 
The Examiner respectfully disagrees. 
Spencer discloses a second material (such as cement, sand etc.), on top of the first material (expansion metal) (Spencer: Sections [0007], [0008], [0018] & [0028]). Hansen teaches resin as a suitable alternative to or in combination with concrete/cement in plugs (Hansen: Col. 1, Ln. 1 through Col. 3, Ln. 10), and wherein the resins are taught to provide an effective plug with higher strength than concrete and no shrinkage/cracks/pores etc. (Hansen: Col. 7, Ln. 1-15). 

As such, as set forth above and further discussed in the prior art rejections, the combined references of Spencer and Hansen are considered to teach the methods as instantly claimed. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As such, upon further consideration of the amendments, the claims remain rejected under 103 in view of the teachings of Spencer and/or Hansen as set forth above, with updates to address the amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.